In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-262 CV

____________________


CURTIS MCNEARY, Appellant


V.


DEBORAH MCNEARY, Appellee




On Appeal from the 9th  District Court
Montgomery County, Texas

Trial Cause No. 01-07-04631 CV




MEMORANDUM OPINION (1)
	On May 27, 2003, Curtis McNeary filed notice of appeal from an order denying a
writ of habeas corpus for the return of a child subject to an order affecting the parent-child
relationship.  On June 19, 2003, we notified the parties that the denial of the writ had not
been reduced to writing.  The appellant provided the Court with a copy of the out-of-state
decree, but did not controvert the district clerk's assertion that the denial of the application
for writ of habeas corpus had not been reduced to writing.  On September 6, 2003, we
notified the parties that the appeal would be dismissed for lack of jurisdiction unless we
received a response showing grounds for continuing the appeal.
	The proceeding before the Court is an appeal, not an original proceeding.  The
Court finds that no appealable order has been entered in this case.  The Court finds it does
not have jurisdiction over the appeal.
	It is, therefore, ordered that the appeal be dismissed.
	APPEAL DISMISSED.	
 
									PER CURIAM

Opinion Delivered November 6, 2003 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.